Citation Nr: 1144332	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-45 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3. Entitlement to an initial evaluation higher than 30 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to an initial compensable evaluation for right knee patellofemoral syndrome and patellar chrondromalacia.

5. Entitlement to an initial compensable evaluation for patellofemoral syndrome, left knee. 

6. Entitlement to a higher evaluation than 10 percent for fracture, left femur, status post open reduction and internal fixation with placement of intramedullary rod and proximal and distal screws.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to September 2000 in       the Marines. He then served from July 2003 to July 2006 in the Army including in support of Operation Iraqi Freedom.           

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Through a December 2007 rating decision, the RO denied a claim for service connection for migraine headaches. Favorable action was undertaken meanwhile in the grant of service connection for PTSD, and right and left knee disabilities --      the Veteran has appealed from the initial assigned disability evaluations for these conditions. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). The RO's decision also assigned a noncompensable evaluation (0 percent) as of July 8, 2006 for a left hip disorder, a condition that was previously service-connected administratively just after the Veteran's first period of active duty service, and for which compensation was now resuming after the second active duty period (inasmuch as VA law precludes disability benefits payment during any active military service).   

Also on appeal, is a May 2009 rating decision which denied service connection for the residuals of a TBI.

Thereafter, by rating decision dated from November 2009, the RO increased from      0 to 10 percent the evaluation for a left femur fracture, status post surgical intervention, effective July 8, 2006. As the Veteran has recently indicated, this decision constituted a satisfaction of his increased rating claim as to the left hip disorder, and he now voluntarily withdraws this claim from appeal. See 38 C.F.R.        § 20.204 (2011). 

In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ), a transcript of which is on file. During the hearing, the Veteran provided additional evidence consisting of a social worker's report, and two individuals' lay statements, along with a waiver of RO initial consideration of this evidence. See 38 C.F.R. § 20.800, 20.1304(a) (2011). 

The issue of an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action on his part is required. 


FINDINGS OF FACT

1. On May 10, 2011, through a pre-hearing conference, and prior to the promulgation of a decision in the appeal, the Board received notification from         the Veteran that a withdrawal of the appeal is requested as to the issue of an increased evaluation for a left femur fracture, status post surgical intervention.

2. Resolving reasonable doubt in the Veteran's favor, he manifested neurological disability comprised of migraine headaches to a compensable level within one-year of service discharge.

3. The most probative and objectively supported medical evidence of record indicates that the Veteran does not presently manifest any residuals of a TBI. 

4. Since the July 8, 2006 effective date of service connection, the Veteran's right and left knee disorders have involved essentially normal range of motion, with no further diminution due to pain, weakness, fatigability or other forms of functional loss.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met with regard to the claim for higher evaluation than 10 percent for fracture, left femur, status post open reduction and internal fixation with placement of intramedullary rod and proximal and distal screws. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

2. The criteria are met to establish service connection for migraine headaches.             38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3. The criteria are not met for service connection for residuals of a TBI.                    38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

4. The criteria are not met for an initial compensable evaluation for right knee patellofemoral syndrome and patellar chrondromalacia. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5003, 5260 and 5261 (2011).
5. The criteria are not met for an initial compensable evaluation for patellofemoral syndrome, left knee. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5003, 5260 and 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Issue Withdrawn on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran has withdrawn this appeal with regard to the claim for increased rating for a left hip disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review this claim on appeal, and it is dismissed.

II. Issues Decided on Appeal

Duty to Notify and Assist the Claimant

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to the claim for service connection for migraine headaches, as indicated below, the Board is granting the benefit sought on appeal. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

In regard to the claims on appeal for higher initial evaluations for service-connected knee disabilities, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claims for service connection for both right and left knee disorders have been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

Through the VCAA notice correspondence dated from March 2009 pertaining to  the claim for service connection for residuals of a TBI, the RO notified the Veteran         as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.                      See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Moreover, an addendum to the VCAA letter provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence was issued prior to the May 2009 RO rating decision adjudicating the Veteran's claim, and therefore comported with the standard for timely notice.  

The RO has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining service treatment records (STRs) and private outpatient treatment records, and arranging for the Veteran to undergo VA Compensation and Pension examination. See 38 C.F.R. § 3.159(c)(4). See also      38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In support of his claims, the Veteran provided several personal statements. He testified during a Travel Board hearing. There is no indication of any additional available evidence that has not already been obtained. The record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

A. Service Connection for Migraine Headaches

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Moreover, certain chronic diseases, such as organic disorders of the nervous system, may be presumptively service-connected if manifested to a compensable degree in the first post-service year. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Where the presumption of service connection applies, the Veteran does not need to indicate by competent evidence that his or her claimed condition was incurred or aggravated in service, as required to establish direct service connection.

While the Veteran's service medical history is absent mention for documented instances of treatment for headaches, by his own report he already had migraine headaches during military service and treated them routinely with over-the-counter pain relievers. The Veteran indicates the headaches became worse while on terminal leave (pending discharge for unrelated medical disability). 

Following separation from service in July 2006, private physicians' records from Dr. J.A. dated from September of that year indicate an initial medical evaluation and work-up of the Veteran for the complaint of migraine headaches, four to five per week, located in the back of the head radiating to the neck. 

An October 2006 referral to Dr. L.J.K., private neurologist, resulted in the impression that the Veteran presented most likely with migrainous headaches.       The Veteran's described symptomatology at that time consisted of throbbing headaches approaching 6 on a scale of 1 to 10, sometimes with nausea, vomiting and light sensitivity. The neurologist in a record dated later that month clarified that the Veteran had what were most likely vascular headaches. A magnetic resonance angiogram (MRA) study had been negative. 

Thereafter, the Veteran underwent VA Compensation and Pension examination for general evaluation in May 2007, at which he reported being first diagnosed with migraines in June 2006. He stated they now occurred approximately four to five times per week. He would typically have a mild headache, but once or twice a week it would become severe. Symptoms would last 12 hours or more. He had a premonition prior to the headache, and experienced significant photosensitivity during it. He stated having lost a significant amount of time from work as a result of the headaches over the previous year of 20 days. The diagnosis given was in relevant part, migraines. The VA examiner observed there had been a diagnosis of migraines while in active service, and that these limited the Veteran's activities of daily living to a significant degree.

Based on the foregoing medical evidence and competent description of lay symptomatology from the Veteran, the Board concludes that there is sufficient basis to support a grant of service connection for migraine headaches. The Board reaches this conclusion under the applicable law and regulations governing awards of presumptive service connection. The evidence clearly shows that the Veteran first manifested migraine headaches in September 2006, which was well within the        one-year post-service timeframe within which to demonstrate entitlement to presumptive service connection. Ideally, the Board would like to have seen some evidence that the claimed condition was definitely neurological in nature, as opposed to here where the headache was more vascular in etiology, since it is neurological disability literally that is covered under the presumptive service connection regulations. See generally, 38 C.F.R. § 3.309(a). That having been said, because the migraine headaches were diagnosed in such close proximity to separation from service, and as no neurological component has ever been specifically excluded, the Board will accept the foregoing as adequate proof of qualifying disability within the applicable presumptive timeframe. Taking the Veteran's assertions on their face, he had migraine headaches as early as even      July 2006. Moreover, there is sufficient reason to believe that the Veteran's condition met the requirements for a compensable rating within that timeframe, given the description of symptoms which were similar in nature to an intermittent characteristic prostrating attack of headache symptomatology. See 38 C.F.R.               § 4.124a, Diagnostic Code 8100 (denoting rating criteria for evaluation of migraine headaches). 

Consequently, affording the Veteran the benefit-of-the-doubt as to both the exact nature and the level of severity of his migraine headaches, the objective requirements for presumptive service connection have effectively been met.              See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Accordingly, the claim for service connection for migraine headaches is granted. 

B. Service Connection for Residuals of a TBI

The Veteran's recollection of his service history is that he experienced TBI associated with several events during his military service. He states that in October 1997 during his first period of active duty he sustained a four story fall from a building while stationed in Okinawa, Japan, causing an extremely bad concussion in addition to broken bones. He further identifies a March 1998 auto accident in which the vehicle in which he was travelling rolled over several times, indicating that afterwards he was very disoriented and confused for several hours. The Veteran also indicates that while deployed for Iraq he experienced numerous blasts and explosions. This included one incident in which an IED exploded roughly 75 feet in front of his vehicle and he could literally feel the shockwave of the blast, and was confused and disoriented afterwards. He states that since the deployment he had memory problems. Along these lines, the Veteran and his spouse in statements and hearing testimony recount symptoms of memory loss, mood swings, loss of balance,               incoordination, and loss of taste and smell which it is believed are attributable to a traumatic head injury. 

The Veteran's post-service private treatment records are generally absent indication of any signs, symptoms, or for that matter diagnosis of a head injury, or of head injury residuals. 

He underwent a detailed October 2009 VA Compensation and Pension examination pertaining to this claim. The exam report initially reflects the Veteran answered several inquiries concerning his deployment to Iraq, including stating that he did not have any medical or dental problems that developed during his deployment. It was further observed on review of the claims file by the VA examiner that there was no evidence of TBI, or residuals while in service, as STRs were silent for complaints, treatment or diagnosis of TBI. The examiner also noted his review of the claims file as involving post-service history. On considering reported current medical history, it was noted that the Veteran had no history of seizures, balance and coordination problems, autonomic dysfunction, numbness or parasthesias or other sensory changes, weakness or paralysis, mobility problems, malaise, bladder problems, erectile dysfunction, hearing loss or tinnitus, vision problems, speech or swallowing difficulty, decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction. The Veteran did describe dizziness or vertigo once week, though associated with his headache condition. There was also reported moderate memory impairment, cognitive symptoms of decreased attention and difficulty concentrating, and neurobehavioral symptoms of irritability and anger issues. 

Objectively, on physical exam, sensory exam for the upper and lower extremities was normal. Detailed motor exam revealed no findings of autonomic nervous system impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculations, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdown, vision problems, psychiatric manifestations, or other abnormalities. As to cognitive impairment or other residuals, there were no complaints of impairment of memory, attention, concentration, or executive functions. Judgment was normal. Social interaction was routinely appropriate. The Veteran was always oriented to person, time, place and situation. Motor activity was normal. Visual spatial orientation was normal. The subjective symptoms identified did not interfere with work, instrumental activities of daily living, or family or other close relationships. There were no neurobehavioral effects that interfered with workplace interaction or social interaction, such as irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. The Veteran was able to communicate by spoken and written language, and to comprehend spoken and written language. Consciousness was normal. 

A separate neuropsychological assessment was conducted by a licensed professional, which observed that the Veteran had been involved in psychotherapy and medication management for PTSD and anxiety. He reported sleeping six to seven hours at most and that his sleep was often interrupted by nightmares that he could not recall. As to behavioral observations, the Veteran was appropriately groomed and dressed casually. He was cordial, and rapport was easily established as the parameters of the screening evaluation were explained to him. The Veteran expressed some anxiety about the forthcoming testing, and the examiner normalized his responses given his functional cognitive concerns. Spontaneous speech was fluent and coherent, and conversation language was full and detailed. The Veteran's affect was bright and he appeared euthymic. Auditory comprehension was grossly intact. Remote memory appeared intact as he appeared able to accurately recollect details from temporally distant events. At no point did he display disinhibited or inappropriate behaviors. The Veteran exerted good effort throughout the evaluation. He enjoyed adequate frustration tolerance and did not fatigue easily. He did not display any abnormal test performances that would suggest feigning of symptoms. Overall, it was felt that the neuropsychological screen completed was an accurate estimate of his level of neurocognitive functioning. 

The summary and interpretation of the Veteran's neuropsychological evaluation revealed within expectation performance across the cognitive domains of attention, immediate memory, delayed memory, language, and visuospatial/constructional ability. He also performed well on subtests requiring focused attention, processing speed and rapid mental flexibility, despite his self-reported complaints of attentional and memory problems.  Although the Veteran reportedly sustained at least two  Grade III concussions remotely, and one blast exposure, he did not report symptoms secondary to any neurotrauma when relating these incidents. The test findings indicated that the Veteran did not manifest neuropsychological impairment. According to the test administrator, it was possible that complications associated with psychiatric, behavioral and medical factors including PTSD, and anxiety had resulted in context-specific circumstances that impacted his ability to optimally deploy his attentional abilities and cognitive resources. Given the Veteran's recent history of PTSD it was plausible that his emotional stress was affecting his day to day cognitive functioning. Findings also revealed no difficulties related to brain damage that would interfere with the Veteran's ability to perform and function in his daily occupation. He was encouraged to take breaks, focus on tasks by breaking them apart, and employ relaxation strategies to help manage his work related anxiety. 

Following consideration of the preceding findings, as well as separate neuropsychological evaluation, the VA examiner concluded by expressing the clinical diagnosis of "TBI, resolved, without residuals." 

Having reviewed the foregoing, the Board finds that there is no tenable basis upon which to find as warranted service connection for residuals of a TBI. The best factually supported and clinically detailed medical evidence which the Board has before it strongly indicates that the Veteran's current health profile is absent residual signs or symptomatology of a TBI. The October 2009 VA Compensation and Pension examination exhaustively evaluated the Veteran, including a distinct neuropsychological evaluation with a battery of tests conducted to evaluate any cognitive and behavioral impairment. The VA examiner's ultimate conclusion was that while it was plausible the Veteran sustained a TBI on one or more occasions during a period of military service, there were no identifiable residuals therefrom. To the extent there were some subjective cognitive difficulties reported by the Veteran, the VA examiner ascribed these to a service-connected psychiatric condition (itself the subject of a separate increased rating claim on appeal).                The Board notes the level of clinical thoroughness and detail upon which the examiner's conclusion was premised. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches). The medical evidence clearly weighs against the current existence of any symptoms associated with TBI. The Board recognizes that the Veteran and his spouse have identified areas of cognitive and behavioral functioning where reportedly there are post-service deficits. It is equally significant though that the VA examination considered exactly these same areas of functioning, and objectively found there to be at or near normal testing results, and indeed in some areas above-average clinical findings.  

Under VA law, the first criterion to establish service connection is competent evidence of the current disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.");  Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski,     2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). In this instance, the Board is fairly certain from the available evidence that the Veteran does not currently manifest any residual disability from the incidences of TBI he described from during military service. Therefore, a current disability does not exist upon which a claim for service connection might otherwise be predicated. In so finding, the Board observes that the issue on appeal as originally delineated by the RO         was "entitlement to service connection for TBI," without mention of qualifying residuals in the issue statement. However, the Board has merely restated the issue as "service connection for residuals of a TBI" for clarity. The fact remains that regardless of the precise statement of the issue, the underlying occurrence of a TBI in service as reported by the Veteran would not be sufficient alone to establish service connection. Rather, the law is definitive in also requiring evidence of a current disability associated with the claimed in-service injury. Accordingly, absent a present disability, the claim for service connection cannot be substantiated. 

For these reasons, the Board is denying the claim for service connection for residuals of a TBI. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

C. Increased Rating for Right and Left Knee Disorders

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R.           § 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The Veteran's right and left knee disorders have both been evaluated since the July 8, 2006 effective date of service connection as noncompensable under 38 C.F.R.       § 4.71a, Diagnostic Code 5014, for osteomalacia. The VA rating schedule provides that osteomalacia is to be evaluated in turn under Diagnostic Code 5003, pertaining to degenerative arthritis. 

Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved. When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned. A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations.

Turning to the other applicable rating criteria, Diagnostic Code 5260 pertains to limitation of leg flexion, and provides for a noncompensable rating when flexion is limited to 60 degrees. A 10 percent rating requires flexion limited to 45 degrees;         a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees. A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.

Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, "other" knee impairment is evaluated based upon recurrent subluxation and/or lateral instability. This diagnostic code provides that    a 10 percent disability rating is warranted for slight disability, a 20 percent rating           is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability.

VA's Office of General Counsel in a precedent opinion determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

VAOPGCPREC 23-97 further held that a claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively. See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997). In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must meet the criteria for a zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).

In connection with these claims, the Veteran underwent VA Compensation and Pension examination for orthopedic evaluation in April 2007, during which he reported having an intermittent localized dull aching pain of the bilateral knees. Pain was associated with stiffness of the knees, which relieved with movement, and he denied weakness or swelling. During flare-ups the pain increased to 8/10. There was no reported instability, giving-way, heat, redness, recurrent subluxation, or dislocation. He denied having constitutional symptoms or an prosthetic device.     He was taking over-the-counter pain reliever twice daily as needed for his pain with moderate effect. He denied having to use a brace, corrective shoes, or an assistive device. There was some occupational limitation, but none in activities of daily living. 

Upon physical exam, there was no evidence of tenderness. There was no weakness, fatigue, edema, effusion, heat, redness, instability, abnormal movements, guarding of movement, or evidence of inflammatory arthritis. He had normal gait, weight bearing, walking, and standing during the examination. Range of motion testing indicated in both knees motion from 0 to 140 degrees with no pain. Repetitive range of motion resulted in no change in degrees, or degrees at which pain started and stopped from baseline range of motion. There was no evidence of ligamental instability involving ACL, PCL, MCL, or the LCL of the bilateral knees. Results of McMurray's test were normal. There was some crepitation felt while flexing and extending the knees right more than left. Since the Veteran was not having a flare-up at examination time, it was considered only speculation to report joint limitation during a flare-up. Also, no painful motion was objectively noted, and on repetitive testing range of motion values were unchanged from baseline testing without pain, fatigue, weakness or incoordination. The diagnosis was residuals of bilateral patellofemoral syndrome; and residuals of right knee patellar chrondromalacia.

Another VA exam was completed in October 2009, during which the Veteran reported similar symptoms as before, but now the knees hurt more often. There was pain on prolonged sitting, standing or walking, and pain daily. No assistive devices were used for the knees. There was no reported knee deformity, giving way or instability. There was pain and stiffness. There was no weakness or incoordination, and no episodes of dislocation nor subluxation, locking episodes, effusions, inflammations, or flare-ups. Upon physical exam, gait was normal. There was no evidence of abnormal weight bearing. There was no loss of a bone or part of a bone. The right knee had an audible click. Otherwise, for both knees there was no crepitation, mass behind the knee, grinding, instability, patellar abnormality, or meniscus abnormality. Range of motion testing for both knees indicated a finding of mobility from 0 to 140 degrees. There was no objective evidence of pain with active motion on either side. There was no objective evidence of pain following three repetitions of range of motion. On range of motion testing no pain, fatigue, weakness or incoordination was noted. X-ray testing was not conducted.                  The diagnosis was bilateral patellofemoral syndrome. 

Based upon consideration of the preceding, the Board has determined that the continuation of noncompensable evaluations for service-connected right and left knee disorders is objectively warranted. The key factor in the Board's reaching this decision is the normal range of motion studies repeatedly observed upon VA Compensation and Pension examination. Range of motion has consistently been from 0 to 140 degrees, and with no further diminution of joint mobility when taking into account joint pain, fatigue, weakness, and repetitive motion testing. See DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59. Absent any indication of compensable pathology related to limitation of motion, the Board cannot award any increased compensation under those diagnostic codes directly premised upon limitation of motion, Diagnostic Codes 5260 and 5261 for limited leg flexion, and extension, respectively. Nor do the provisions for rating degenerative arthritis under Diagnostic Code 5003 provide any different result, as assignment of the minimum 10 percent under the rating criteria requires both some limitation of motion (even if noncompensable) and x-ray evidence of arthritis, neither condition of which is met in this case. Thus, while the Board has considered the Veteran's own subjective history of some daily limitations in joint function, there is no discretion to award any evaluation under Diagnostic Code 5003 given the actual indication of substantial retained functional capacity. Aside from limitation of motion, there is no other readily apparent means to assign a compensable evaluation for either knee condition, including under the criteria pertaining to other impairment of the knee at Diagnostic Code 5257, namely as there are no signs of any ligamentous instability. The conclusion the Board must reach is that a noncompensable evaluation for both right and left knee conditions remains applicable under the VA rating schedule. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's knee disorders present such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are thorough, and he does not manifest nor describe symptomatology outside of that criteria. Thus,       the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disabilities under evaluation have caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. Rather, fortunately he remains employed on a full-time basis. Moreover, the Veteran's service-connected disorders also have not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R.              § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased initial evaluations for right and left knee disorders. This determination takes into full account the potential availability of any further "staged ratings" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review. The preponderance of the evidence is against these claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

The appeal as to the claim for a higher evaluation than 10 percent for fracture, left femur, status post open reduction and internal fixation with placement of intramedullary rod and proximal and distal screws, is withdrawn.
Service connection for migraine headaches is granted.

Service connection for residuals of a TBI is denied.

An initial compensable evaluation for right knee patellofemoral syndrome and patellar chrondromalacia is denied.

An initial compensable evaluation for patellofemoral syndrome, left knee is denied. 


REMAND

The Board has determined that further evidentiary development is required on the remaining claim for increased rating for PTSD.

The Veteran last underwent VA Compensation and Pension examination regarding his service-connected PTSD in October 2009. Since then, there are various lay statement which have been received, including an April 2011 statement from his spouse, which along with the Veteran's own hearing testimony raise a concern as to a broader constellation of symptomatology than that observed directly from the examination. Given the possibility of an exacerbation in disability severity since the last exam, a new such examination is warranted. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the current severity of the Veteran's PTSD. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD,         in accordance with the rating criteria specified at                38 C.F.R. § 4.130, Diagnostic Code 9411. The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. In so doing, the examiner should note review of the prior October 2009 VA examination, and attempt to reconcile with that prior exam any substantial changes in GAF scores or other assessments of severity of service-connected disability.

2. The RO/AMC should then review the claims file.           If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal for increased rating for PTSD, based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


